DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 09/24/21 which cancelled claim 1 and added claims 2-21 is noted.

Priority
This application is a continuation of application no. 16/259,991 now U.S. Patent 11,003,241 which is further a continuation of 15/,869,702 now U.S. Patent 10,191,540 which is further a continuation of application no. 15/365,038 now U.S. Patent 9,870,064.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,003,241 in view of Guan et al. (U.S. Publication 2016/0104452).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-10, which are not explicitly recited in claims 1-9 of the Patent in combination with the prior art Guan et al., would .
The following is a claim comparison of claim 2 of the instant application and claims 1 & 8 of U.S. Patent 11,003,241:
Application No. 17/316,627 – Claim 2
U.S. Patent 11,003,241 – Claim 1
A blended reality user interface and gesture control system, the system comprising:
A blended reality user interface and gesture control system, the system comprising:
one or more sensors;
one or more sensors;
a display; and
a head-mounted display; and
a blending engine, the blending engine being configured to:
a blending engine, the blending engine being configured to:
receive a live reality feed with reality images taken by a camera from a perspective of a user;
receive a live reality feed;
receive a virtual reality feed with virtual images provided by a virtual reality system;
receive a virtual reality feed;
track movement of the user using the one or more sensors;
track movement of a user using the one or more sensors;
detect a command based on the tracked movement;
detect a command based on the tracked movement;
gradually adjust a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjust a level of prominence of the live reality feed within the virtual reality feed to form a blended view based on the detected command by adjusting visibility of the live reality feed within the blended view to allow user interaction with a live environment while viewing the virtual reality feed, the level of prominence gradually adjusted based on an amount of lean in movement of the user;  and
display the blended view on the display.
display the blended view on the head-mounted display.

The system of claim 1, wherein the blending engine is further configured to orient the live reality feed based on an orientation of at least one video camera that captures the live reality feed. (claim 8)



	Claim 3 of the instant application can be found basically word-for-word in Patent claim 2.
Claim 4 of the instant application can be found basically word-for-word in Patent claim 3.
Claim 5 of the instant application can be found basically word-for-word in Patent claim 4.
Claim 6 of the instant application can be found basically word-for-word in Patent claim 5.
Claim 7 of the instant application can be found basically word-for-word in Patent claim 6.

Claim 9 of the instant application can be found basically word-for-word in Patent claim 8.
Claim 10 of the instant application can be found basically word-for-word in Patent claim 9.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim.
Claims 15-21 are allowed.
In reference to claims 15 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, gradually adjusting, at a blending engine, a level of prominence between a live reality feed, with reality images taken by a camera from a perspective of a user, and a virtual reality feed, with images provided by a virtual reality system, based on a detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within a blended view and displaying the blended view on a display.
In reference to claims 16-19, claims 16-19 depend upon allowable claim 15 and are therefore at least inherently deemed allowable.
In reference to claim 21, claim 21 depends upon allowable claim 20 and is therefore at least inherently deemed allowable.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/

11/15/21